Citation Nr: 0737757	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  89-43 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right ilioinguinal neuropathy, residual of surgical treatment 
by VA in 1988 and 1989.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to October 
1971.

By a December 1998 RO decision, the veteran was granted 
compensation under 38 U.S.C.A. § 1151 for right ilioinguinal 
neuropathy and assigned an evaluation of 10 percent as of 
August 9, 1988.  The veteran appealed to the Board of 
Veterans' Appeals (Board) for a higher rating.  By an August 
2004 Board decision, the veteran was awarded a separate 10 
percent rating for a painful scar in connection with the 
residuals of right ilioinguinal hernia repair surgery, but 
was denied a rating in excess of 10 percent for right 
ilioinguinal neuropathy.  The Board also denied the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 for 
additional disability of the right lower extremity as a 
result of right ilioinguinal hernia repair surgery.  
Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  The Court, in a July 
2007 decision, affirmed the Board's denial of benefits under 
38 U.S.C.A. § 1151, but set aside and remanded the denial of 
a rating in excess of 10 percent for right ilioinguinal 
neuropathy.  Accordingly, the matter of compensation benefits 
under 38 U.S.C.A. § 1151 is considered final and will not be 
addressed here.


FINDINGS OF FACT

1.  The veteran's right ilioinguinal neuropathy is primarily 
manifested by pain and painful motion with no objective 
evidence of radiculopathy, muscle loss or orthopedic 
disability. 

2.  The veteran's right ilioinguinal neuropathy does not 
present an exceptional or unusual disability picture.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right ilioinguinal neuropathy have not been satisfied. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.124A, Diagnostic Code 8530 (2007).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107.  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they 
define the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

This appeal ensues from the rating decision that granted 
compensation under 38 U.S.C.A. § 1151 for right ilioinguinal 
neuropathy.  The initial grant of benefits and assignment of 
a 10 percent rating for right inguinal neuropathy were made 
prior to the enactment of the VCAA.  Consistent with 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), however, 
remedial notice was thereafter provided to the veteran.  The 
content of subsequently-issued notification to the veteran 
complied with the VCAA and its implementing regulations, as 
required by the Court. 

In a September 2001 letter, the RO notified the veteran that 
his authorization for a private physician to release medical 
records was needed to support his claim and that VA would 
request treatment records from a VA medical facility 
identified by him.  The RO's letter also stated that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies, 
but it was still his responsibility to make sure such records 
were received by VA.  The veteran was then provided with 
contact information if he had questions or needed assistance.  
In addition, a statement of the case furnished in July 2001 
had provided the criteria which were used to evaluate the 
veteran's disability of right inguinal neuropathy, an 
analysis of the pertinent medical evidence of record, and the 
reasons and bases for the denial of an evaluation in excess 
of 10 percent.  A supplemental statement of the case 
furnished in March 2004 informed the veteran of the 
additional evidence considered and of the reasons and bases 
why an evaluation in excess of 10 percent was not granted on 
either a schedular or extraschedular basis.  These documents 
included notice to the veteran of the VA opinions obtained 
pertinent to the questions on appeal and afforded the veteran 
opportunity to respond thereto with additional evidence or 
argument.

The RO essentially advised the veteran that it was his 
ultimate responsibility to support his claim with appropriate 
evidence.  The Board concludes that a reasonable person could 
be expected to understand that any relevant evidence should 
be submitted during the development of the claim.  The Board 
also finds that any error in not providing a single notice to 
the appellant covering all content requirements would be 
harmless and non-prejudicial, in that the veteran has not 
identified any pertinent records to be obtained by VA.  In 
light of the foregoing, the Board concludes that the veteran 
was afforded adequate notice specific to the instant claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran has not alleged any error of notice or 
development.  The burden is on the claimant to assert with 
specificity how he was prejudiced by any notification error.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As 
discussed above, he has been notified of the evidence and 
information necessary to substantiate the claim decided in 
this decision.  He has raised no allegations of error, or 
other contentions.  Thus, there is no evidence that any 
notification error affected the essential fairness of the 
adjudication.  See Dunlap.  The Board is persuaded that any 
notice error did not render the claimant without a meaningful 
opportunity to participate effectively in the processing of 
his or her claim, and the duty to notify has been satisfied.  
Id.

Not only has he been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  The 
Board also notes that the veteran has responded to the VA, 
lastly in October 2007 indicating he did not have additional 
argument or evidence to submit.

The preponderance of the evidence is against assigning a 
higher rating at issue; thus, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible as are his medical records associated with his grant 
of Social Security Administration (SSA) disability benefits.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.  The Board further notes that the Court determined 
in its July 2007 decision, in pertinent part, that the VA had 
fully met its duty to assist obligations. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2003.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
condition since he was last examined.  That is, he has not 
identified any additional treatment records and indeed 
indicated in an October 2007 statement he had no additional 
evidence to submit.  There simply are no records suggesting 
an increase in disability has occurred as compared to the 
prior VA examination findings.  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2003 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examinations in this 
case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for 
an increased rating, such as the claims here, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's condition stems from right hernia repair 
conducted in August 1988 and nerve surgery conducted in 
January 1989 in a VA medical facility.  Those surgeries 
ultimately led to a diagnosis of testicular and groin pain 
secondary to nerve entrapment.

The veteran was granted compensation under 38 U.S.C. § 1151 
and was assigned a 10 percent disability rating for right 
ilioinguinal neuropathy.  The veteran alleges that the 
compensation is inadequate because his pain is so severe that 
it has prevented him from working substantial gainful 
employment for years.  An August 2004 Board decision awarded 
the veteran a separate 10 percent rating for a painful scar 
from the surgery, but otherwise denied his claim for an 
increased rating.  The veteran has not disagreed with the 10 
percent rating for a painful scar and, therefore, the 
propriety of that rating is considered final and will not be 
analyzed here.  Rather, the veteran appealed the rating for 
right ilioinguinal neuropathy to the Court. 

The Court's July 2007 decision, in pertinent part, set aside 
the Board's denial because the August 2004 decision did not 
adequately explain why referral for an extra-schedular rating 
was not warranted.  As will be explained more thoroughly 
below, the Board again finds referral for an extraschedular 
rating unwarranted by the evidence.  Indeed, there is no 
provision in which the veteran is entitled to a higher rating 
and thus, once again, his claim is denied.

Schedular

The residuals of the veteran's surgical treatment for right 
ilioinguinal hernia repair are rated under Diagnostic Code 
8530 for paralysis of the ilio-inguinal nerve.  

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve. The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves. 

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8530 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 38 
C.F.R. § 4.120.  Under Diagnostic Code 8530, a noncompensable 
rating is assigned for mild or moderate paralysis and a 10 
percent rating is assigned for severe or complete paralysis.  
The Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  

The Board notes the veteran is receiving the maximum 
available rating under Diagnostic Code 8530.  The medical 
evidence, moreover, does not warrant application of any other 
diagnostic code.

The veteran was last examined in December 2003.  The examiner 
diagnosed the veteran with right iliofemoral neuropathy and 
pain secondary to an inguinal hernia operation in 1987.  It 
is noteworthy that the examiner could not objectively confirm 
radiculopathy, which is consistent with the bulk of the 
veteran's historical treatment records.  The examiner found 
no evidence of muscular injury or orthopedic disability.  
Rather, the veteran's main manifestation was complaints of 
pain and numbness in the right lower extremity.

Again, this is consistent with the bulk of the medical 
records prior to 2003, to include a private examination 
conducted in November 1996.  Within that examination, Dr. 
Foster, D.O., indicated the veteran's disability is primarily 
manifested by right ilio-inguinal nerve entrapment.  This 
condition is precisely what the veteran is currently rated 
for.  Regrettably, the schedular code does not provide for a 
rating greater than 10 percent.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In other 
words, in addition to the neurological impairment rated under 
DC 8530, if the veteran has other symptoms due to the same 
disability, a separate rating could be assigned.  In this 
case, the veteran was awarded a separate rating for a painful 
scar.  Since that rating has not been appealed, the Board 
will not analyze the propriety of that rating here.

To the extent the veteran is alleging a higher or separate 
rating is warranted based on additional disability of the 
right lower extremity from the same surgical procedure, the 
Board finds consideration of such an argument improper here.  
As mentioned above, the issue of whether a separate rating is 
warranted for additional disability of the right lower 
extremity was expressly denied in the August 2004 Board 
decision and affirmed by the Court in July 2007.  
Accordingly, the decision is final as to that issue and not 
properly before the Board here. 

There simply is no applicable or arguably applicable 
diagnostic code that would warrant a rating greater than 10 
percent for the veteran's condition.

Extra-Schedular

As stated above, the veteran alleges his disability renders 
him unemployable.  The Court set aside the Board's August 
2004 decision because it did not adequately explain why an 
extra-schedular rating was not warranted.

That is, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.
 
The RO did consider whether an extra-schedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) was warranted and 
concluded it was not.  The Board does not have the authority 
to grant an extraschedular evaluation in the first instance, 
but it is not precluded from reviewing an RO determination 
that referral is not warranted and confirming that decision.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may 
consider whether referral to "appropriate first-line 
officials" for extraschedular rating is required).  The 
Board is also not precluded from concluding, on its own, that 
referral for extraschedular consideration is not warranted.  
See Bagwell, 9 Vet. App. at 339 (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

In this case, an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  

In several statements, the veteran alleges his disability 
causes exceptional pain and limitation of function rendering 
him completely unemployable.  Specifically he states how he 
cannot do much more than walk around the house for basic 
daily living purposes.  His disability allegedly precludes 
him from standing, sitting, walking or running for long 
periods of time. 

The veteran was awarded Social Security Administration (SSA) 
disability benefits for a severe personality disorder, a 
substance addiction disorder and chronic pain residuals to 
hernia surgery and exploratory surgery of the right groin and 
the resulting complications.  The SSA found that the severity 
of the veteran's mental impairments precluded him from 
working for at least 12 continuous months.  The veteran was 
found disabled since August 1988, the date on which he last 
engaged in substantial gainful activity.

Similarly, the veteran's medical treatment records throughout 
the years are significant for many non-service-connected 
disabilities to include severe lumbar and thoracic arthritis 
and disc disease, post-traumatic stress disorder (PTSD), 
bipolar disorder, substance addiction disorder and sinusitis.  
From the medical records and the SSA records, it is apparent 
the veteran's inability to work is not due solely to the 
right ilioinguinal neuropathy. 

The disability from non-service-connected conditions may not 
be contemplated when considering the assignment of an 
extraschedular rating for right ilioinguinal neuropathy.

The veteran's private doctor, Dr. Foster, concluded in a 
November 1996 statement that the veteran is "totally 
disabled and incapable of gainful employment, due to the 
right ilio-inguinal and femoral nerve entrapment and 
trauma."  In rendering his conclusion, Dr. Foster, D.O., 
relied on the veteran's complaints and limited medical 
records provided to him by the veteran, to include 
hospitalization records from the surgeries in the 1980s.  Dr. 
Foster did not reconcile conflicting medical evidence and 
conflicting symptoms as alleged by the veteran in his report.  
Most significantly, Dr. Foster did not reconcile other 
objective testing, which could not objectively confirm the 
veteran's subjective complaints of neuropathy.

The Board does not find Dr. Foster's opinion probative.  
Although the Board cannot ignore medical evidence, it can 
discount its relevance.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  Dr. Foster did not, in rendering his opinion, have 
or review the veteran's complete medical history, to include 
medical reports relied on in the veteran's grant of SSA 
Disability benefits.  Medical evidence rendered on incomplete 
or inaccurate information is not probative.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  Aside from the SSA 
documents, it is clear from the totality of the veteran's 
medical records that his subjective complaints are very 
inconsistent throughout time.  Indeed, it is not clear Dr. 
Foster was even aware of the veteran's psychiatric illnesses 
when rendering his conclusions or relying on the veteran's 
subjective complaints. 

Although the Board is not questioning the competence of Dr. 
Foster, his opinion is not entitled to more weight merely 
because he treated the veteran. VA's benefits statutes and 
regulations do not provide any basis for the "treating 
physician rule," and, in fact, conflict with such a rule.  
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001). 

In contrast, the veteran was most recently afforded a VA 
examination in December 2003 where the examiner diagnosed the 
veteran with, among other things, right iliofemoral 
neuropathy and pain secondary to an inguinal hernia operation 
in 1987, but clearly indicated that radiculopathy could not 
be confirmed by any objective test.  The examiner also 
indicated as significant that the veteran did not mention his 
past history of bipolar disorder, low back pain, PTSD, the 
compression fracture in his back and the arthritis in his 
back.  Rather he only mentioned sinusitis and the right 
inguinal leg pain.  The examiner also indicated the veteran's 
varying and sometimes conflicting reported symptoms of the 
right inguinal pain.  Diagnostic tests conducted revealed a 
lengthy list of diagnoses, to include severe degenerative 
joint disease of the lumbar spine, degenerative disc disease, 
old compression fracture at T12, bipolar disorder, PTSD, 
history of drug/alcohol overdose on July 2, 1998, sinusitis, 
right inguinal tenderness around the well-healed inguinal 
scar and right iliofemoral neuropathy and pain secondary to 
inguinal hernia operation in 1987.  The Board notes that 
aside from the painful scar and ilioinguinal neuropathy, none 
of the above mentioned diagnoses are service-connected or 
otherwise related to the veteran's right inguinal hernia 
surgery.

As for functional capacity, the December 2003 examiner noted 
the veteran's contentions that he is unemployable due to the 
manifestations of the neuropathy, but also indicated the 
inconsistencies of the veteran's reported medical history and 
complete silence as to other, very serious conditions.  

The veteran's statements have been considered and found to be 
unreliable and inconsistent throughout time for reasons 
mentioned above.  The veteran, additionally, does not have an 
"exceptional or unusual" disability.  Just considering the 
manifestations from his neuropathy, he is employable for any 
type of work that does not require a lot of walking or manual 
labor (i.e., sedentary work).  There is no competent evidence 
of record which indicates that the veteran's disability has 
caused marked interference with employment beyond that which 
is contemplated under the schedular criteria, or that there 
has been any necessary inpatient care.  His symptoms consist 
of impairment contemplated in the disability rating that has 
been assigned.  In other words, he does not have any symptoms 
from his service-connected disorder that is unusual or 
different from those contemplated by the schedular criteria.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Therefore, to the extent the 
veteran's condition resulted in him retiring early from any 
substantial employment that is part of the consideration in 
assigning him a 10 percent rating.  

Thus, there is no basis for consideration of an 
extraschedular evaluation. See 38 C.F.R. § 3.321(b)(1); see 
also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). There is 
nothing in the evidence of record to indicate that the 
application of the regular schedular standards is impractical 
in this case. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996). 

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran.  In this 
case, the Board finds no provision upon which to assign a 
higher rating for the veteran's condition.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right ilioinguinal neuropathy, residual of surgical treatment 
by VA in 1988 and 1989, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


